Citation Nr: 1543419	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  08-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a fracture of the maxilla.

2.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss. 

3.  Entitlement to a rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1967 to August 1968.  His awards and decorations include the Purple Heart Medal for injuries received in combat in the Republic of Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Albuquerque, New Mexico Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's records were subsequently transferred to the Phoenix, Arizona RO.

The Veteran indicated on his substantive appeal received in April 2008 that he wanted to testify at a Travel Board hearing before a Veterans Law Judge.  In June 2014, he withdrew his request for a Board hearing.


FINDINGS OF FACT

1.  In July 2009, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeal seeking an increased rating for tinnitus; there is no question of fact or law in this matter remaining for the Board to consider.

2.  The masticatory surface is restorable by prosthesis.  There is less than 25 percent loss of the maxilla.

3.  The Veteran has Level I hearing in the right ear and Level XI hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant are met with respect to the issue seeking an increased rating for tinnitus; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. §§ 7104, 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A rating in excess of 30 percent for residuals of a fracture of the maxilla is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2015).

3.  A rating in excess of 10 percent for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

The Board has jurisdiction in any question which under 38 U.S.C.A. § 511(a) is subject to a determination by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  C.F.R. § 20.204.

In a statement received in July 2009, the Veteran withdrew the appeal regarding the claim for an increased rating for tinnitus.  There is no allegation of error of fact or law remaining for appellate consideration as to this issue.  Accordingly, the Board no longer has jurisdiction to review the appeal, and it is dismissed.

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2005, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  In an August 2015 written statement, his representative requested a new hearing examination as the Veteran had difficulty hearing due to background noise and the fact that the hearing exam "was conducted in an artificially quiet environment that is not representative of real life conditions."  Significantly, it was not reported that the Veteran's hearing had worsened.  The Board notes that instructions for VA hearing examinations (see, for example, page 2 of the Veteran's August 2012 VA audiometric examination report) direct that they must include a puretone audiometry test "in a sound isolated booth that meets American National Standards Institute standards for ambient noise."  Under these circumstances, the Veteran's assertions do not rebut the presumption that the VA examiner adequately executed his/her duties in providing a VA examination.  See Nohr v. McDonald, 27 Vet. App. 124, 131-2 (Vet. App. 2014).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show that his maxillary and hearing loss disabilities arose from head wounds due to shrapnel fragments sustained in February 1968 during a mortar attack at Khe Sanh.  

On VA dental examination in June 2005, it was noted the Veteran had incurred multiple maxillary fractures that were reduced with arch bars and ligature wire.  He reported the pain had not improved and seemed worse.  An examination disclosed the Veteran was missing teeth numbers 1, 13, 14, 15, 16, 17 and 32.  The left maxillary area was severely atrophic, as if there were no alveolar bone.  The examiner stated this seemed odd since the rest of his dentition was in perfect health.  The Veteran stated he had partial numbness, which suggested paresthesia of the second division of the trigeminal nerve.  The impression was the Veteran had long-standing paresthesia and neuralgia of the left maxillary region.  

A VA audiometric examination was conducted in June 2005.  It was noted the Veteran had been fitted with a hearing aid earlier that year.  An audiogram disclosed that the hearing threshold levels in decibels in the right ear were 10, 5, 40 and 45, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 105, 105, 105 and 105.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 0 percent in the left ear.  The diagnosis was mild to severe sensorineural hearing loss in the right ear and a profound sensorineural hearing loss in the left ear.  It was indicated the Veteran had no measureable hearing in the left ear.  

In August 2006, a VA audiologist stated that, due to the asymmetrical nature and severity of the Veteran's hearing loss, he would continue to experience significant difficulty understanding and localizing conversational speech.  She added he continued to struggle to communicate effectively.  

The Veteran was afforded a VA dental examination in October 2006.  He reported he had spontaneous shooting pain several times a day in the upper and lower left jaw and teeth, ranging from 3-8/10.  He said the pain radiated from the lower jaw to his ear and anterior to his eye.  An examination showed that the bone level appeared normal with the exception of the left posterior maxilla, which was severely atrophic and was missing a significant amount of bone.  The Veteran had good oral hygiene and a well-maintained dentition with healthy tissues.  The teeth and periodontium were in excellent condition, and he maintained his oral health at a high level.  The loss of teeth and structure in the left maxilla were in stark contrast with other areas of his oral cavity.  Palpation of the left cheek revealed thick scar tissue and was about 50 percent numb to touch.  The left side of the Veteran's face and upper lip sagged several millimeters.  The impression was that the Veteran had long-standing paresthesia and neuralgia of the left maxillary area.

On VA audiometric examination in September 2009, the Veteran stated he had some difficulty localizing since he had no hearing on the left side.  The audiogram showed that the hearing threshold levels in decibels in the right ear were 10, 25, 55 and 55, at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 105, 105, 105 and 105.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 0 percent in the left ear.  The diagnosis was mild to moderately severe high frequency hearing loss in the right ear and a profound hearing loss in the left ear, with no measureable speech.  The audiologist stated that the Veteran's hearing loss affected his everyday activities since it is critical to hear well as he is visually impaired.

VA outpatient treatment records show the Veteran was seen in the dental clinic in March 2010 and reported he had 2-3/10 pain that was intermittent.  He had 3-5 millimeter recession on the teeth with what is possibly a buccal bony wall defect.  Probing depths were within normal limits.

On VA dental examination in August 2012, the Veteran reported his pain was worse.  He stated the pain began in the temporal area and radiated to the lower jaw.  The pain was 2/10 and increased to 6-7/10.  An examination showed the Veteran had less than 25 percent loss of the maxilla.  This loss was replaceable by prosthesis.  The loss of teeth was due to loss of substance of the body of the maxilla without loss of continuity.  He had loss of teeth numbers 13, 14 and 15.  He had no missing lower teeth.  The loss of teeth was due to trauma.  He had significant loss of the left posterior maxilla.  The masticatory surfaces could be restored by suitable prosthesis.  He had left maxillary paresthesia and neuralgia, as well as myofascial pain associated with the left temporalis muscle.  The examiner stated the Veteran's dental condition did not impact his ability to work.  He added that the Veteran's pain was not related to neuralgia, but to myofascial pain dysfunction due possibly to clenching and residual scar tissue associated with his head injury.  The residuals associated with loss of teeth and maxillary bone loss were unchanged and stable.  He had a suitable prosthesis which could be adjusted if it was not fitting.  The diagnoses were loss of teeth and left maxillary bone and residual neuralgia of the 5th cranial nerve.

On VA audiometric examination in August 2012, the hearing threshold levels in decibels in the right ear were 15, 20, 50 and 55 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 105+, 105+, 105+ and 105+.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 0 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner noted the Veteran said he had frequent difficulty understanding speech in conversation and at church, especially if background noise was present.

Service connection is in effect for, among other disabilities, temporomandibular joint syndrome, evaluated as 10 percent disabling, and for left trigeminal nerve with incomplete paralysis, evaluated as noncompensable.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

	Residuals of a fracture of the maxilla

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity is contemplated under Diagnostic Code 9913, and loss of the maxilla is addressed under Diagnostic Codes 9914 and 9915.  

The Veteran's dental condition is rated under Diagnostic Code 9913, which establishes a disability evaluation for tooth loss due to loss of substance of the body of the maxilla or mandible without loss of continuity.  Where the lost masticatory surface cannot be restored by a suitable prosthesis, a maximum 40 percent disability rating is warranted for the loss of all teeth, a 30 percent rating for the loss of all upper teeth or all lower teeth; a 20 percent rating for the loss of all upper and lower posterior or upper and lower anterior teeth, a 10 percent rating for the loss of all upper anterior or lower anterior teeth, or a 10 percent rating for the loss of all upper and lower teeth on one side.  A noncompensable rating is assigned where the loss of masticatory surface can be restored by suitable prosthesis.  Note: These ratings apply to bone loss through trauma or disease, such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  38 C.F.R. § 4.150. 

The Veteran is competent to report symptoms he experiences, including pain, and the Board finds him to be credible.  The VA examinations demonstrate the Veteran's left maxillary region is painful and severely atrophic.  The August 2012 examination revealed there is less than 25 percent loss of the maxilla and the masticatory surface is replaceable by prosthesis.  Clearly, the Veteran has not lost all upper and lower teeth as a result of the fracture of the maxilla, as is required for a higher (40 percent) rating under Diagnostic Code 9913.  

The Veteran argues that separate ratings for loss of teeth (Diagnostic Code 9913) and loss of the maxilla (Diagnostic Codes 9914 and 9915) are warranted.  Diagnostic Code 9914 provides that a 50 percent rating is warranted where more than half of the maxilla is lost and is replaceable by prosthesis.  A 100 percent rating is warranted where more than half of the maxilla is lost and is not replaceable by prosthesis.  Diagnostic Code 9915 provides that where there is less than 25 percent of the maxilla replaceable by prosthesis, a 0 percent rating is warranted, and where there is less than 25 percent of the maxilla that is not replaceable by prosthesis, a 20 percent rating is warranted.  Also, where there is a loss of 25 to 50 percent of the maxilla replaceable by prosthesis, a 30 percent rating is warranted, and where there is a loss of 25 to 50 percent of the maxilla that is not replaceable by prosthesis, a 40 percent rating is warranted.  

In an August 2015 statement, the Veteran's representative argued that the Veteran's prosthesis does not fit well and causes pain when he wears it such that a 40 percent rating is warranted under Code 9915 for loss of 25 to 50 percent of the maxilla that is not replaceable by prosthesis.  However, inasmuch as the 2012 VA examiner determined that the Veteran has loss of less than 25 percent of the maxilla and that it is replaceable by prosthesis, a separate or higher disability is not warranted under Diagnostic Codes 9914 or 9915.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for residuals of a fracture of the maxilla.

	Hearing loss 

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Where there is an exceptional pattern of hearing loss (e.g., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more) the hearing impairment may be evaluated by applying either Table VI or Table VIA (rating on puretone thresholds alone), whichever provides for a higher rating.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).

While the pattern of the Veteran's hearing loss in his left ear permits using either Table VI or Table VIa, he has Level XI hearing using either table.  Applying 38 C.F.R. § 4.85 Table VI to the findings on the June 2005, September 2009 and August 2012 VA audiometric examinations establishes that the Veteran has Level I hearing acuity in the right ear.  Since he has Level XI hearing in the left ear, this results in a 10 percent evaluation for the Veteran's bilateral hearing loss.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran argues a separate rating is warranted for each ear.  The regulatory framework establishes a procedure for rating hearing loss, and it mandates that a level of auditory acuity is set for each ear, and then combined to determine the overall evaluation in Table VII.

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a higher rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for bilateral hearing loss.

Other Considerations

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's residuals of a fracture of the maxilla and bilateral hearing loss are encompassed by the schedular criteria for the ratings now assigned.  As noted earlier, service connection is in effect for, among other disabilities, temporomandibular joint syndrome and for left trigeminal nerve with incomplete paralysis.  While the Veteran's representative notes that the Veteran's hearing is his primary sense used when communicating due to his service-connected enucleation of both eyes, the Veteran has not alleged any functional impairment that is not encompassed by the rating criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the evidence shows that the Veteran's residuals of a fracture of the maxilla and bilateral hearing loss impact his employability.  His hearing loss disability impacts his ability to communicate and he has difficulty hearing in crowded situations.  However, there is no indication in the evidence of record that by virtue of these disabilities alone the Veteran is rendered incapable of gainful employment.  In fact, the evidence of record reflects that the Veteran was employed until approximately September 2008.  The Board notes that the Veteran's service-connected disabilities have been rated 100 percent disabling since 1968 and that he has been in receipt of VA special monthly compensation benefits for many years.



ORDER

The appeal seeking an increased rating for tinnitus is dismissed.

An increased rating for residuals of a fracture of the maxilla is denied.

An increased rating for bilateral hearing loss is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


